             Case 1:18-cv-09936 Document 3 Filed 10/29/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                  Plaintiffs,
               v.                                       No. 18 Civ. 9936
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                               Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

October 29, 2018, Plaintiffs Jane Doe, Luke Loe, Richard Roe, and Mary Moe will move this

Court in a courtroom to be designated at 500 Pearl Street, New York, New York, at such

convenient time as counsel may be heard, pursuant to Federal Rules of Civil Procedure 10(a), for

an Order permitting Plaintiffs to proceed under pseudonyms in this action until such time as the

Court may order their names disclosed, and for such other relief as the Court deems appropriate

and just.

       PLEASE TAKE NOTICE that pursuant to Local Civil Rule 6.1(b), any answering papers

shall be served within fourteen days after service of the moving papers, and any reply papers

shall be served within seven days after service of the answering papers.
            Case 1:18-cv-09936 Document 3 Filed 10/29/18 Page 2 of 2



Dated: October 29, 2018                  Respectfully submitted,



                                         Roberta A. Kaplan, Esq.
                                         John C. Quinn, Esq.
                                         Joshua Matz, Esq.
                                         Alexander J. Rodney, Esq.
                                         Matthew J. Craig, Esq.

                                         KAPLAN HECKER & FINK LLP
                                         350 Fifth Avenue, Suite 7110
                                         New York, New York 10118
                                         Telephone: (212) 763-0883
                                         Facsimile: (212) 564-0883
                                         rkaplan@kaplanhecker.com
                                         jquinn@kaplanhecker.com
                                         jmatz@kaplanhecker.com
                                         arodney@kaplanhecker.com
                                         mcraig@kaplanhecker.com


                                         Katherine Rosenfeld, Esq.
                                         Andrew G. Celli, Jr., Esq.
                                         Matthew D. Brinckerhoff, Esq.
                                         O. Andrew F. Wilson, Esq.

                                         EMERY CELLI BRINCKERHOFF & ABADY LLP
                                         600 Fifth Avenue at Rockefeller Center
                                         New York, NY 10020
                                         Telephone: (212) 763-5000
                                         krosenfeld@ecbalaw.com
                                         acelli@ecbalaw.com
                                         mbrinckerhoff@ecbalaw.com
                                         awilson@ecbalaw.com



                                         Attorneys for Plaintiffs
            Case 1:18-cv-09936 Document 3-1 Filed 10/29/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                 Plaintiffs,
               v.                                       No. 18 Civ. 9936
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                               Defendants.



                    [PROPOSED] ORDER ON MOTION FOR LEAVE TO
                           PROCEED UNDER PSEUDONYM

       WHEREAS Plaintiffs Jane Doe, Luke Loe, Richard Roe, and Mary Moe (“Plaintiffs”)

filed a Complaint in this action on October 29, 2018;

       WHEREAS by Notice of Motion dated October 29, 2018, and Memorandum of Law

dated October 29, 2018, Plaintiffs requested that the Court permit them to proceed under

pseudonyms in this action until such time as the Court may order their names disclosed;

       IT IS HEREBY ORDERED THAT Plaintiffs may proceed under pseudonyms in this

action until such time as the Court may order their names disclosed.

Dated: October 29, 2018
                                                            ___________________________
                                                            U.S.D.J.
